DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alex Wolcott (Reg. No. 75,571) on 02/22/2022.

The claims have been amended as follows:

1. (Previously Presented) An apparatus, comprising:
at least one processor; and
at least one memory including computer program code,
the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus at least to:
monitor, for each of plural attempts of a web identity to register for an internet protocol multimedia service, if the respective attempt is received, wherein the web identity comprises at least one of a local part or a domain;
starting authentication for token issuance using the web identity;
generate, for each of the plural attempts if the respective attempt is received, a respective private user identification based on the web identity and a respective public user identification; and
provide the respective private user identification and the respective public user identification in response to the respective attempt.

2. (Previously Presented) The apparatus according to claim 1,
wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to:
generate a public user identification based on the web identity, and
provide the public user identification in response to each of the plural attempts.

3. (Previously Presented) The apparatus according to claim 1, 
wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to:
check if the web identity is authenticated;
inhibit, if the web identity is not authenticated, the generating and/or the providing.

4. (Previously Presented) The apparatus according to claim 1, 
wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to:
generate a portion of each of the private user identifications based on a template.
5. (Previously Presented) The apparatus according to claim 1, 
wherein each of the private user identifications is unique under all private user identifications.

6. (Original) The apparatus according to claim 5, 
wherein each of the respective portions is additionally based on a respective random number and/or on a time when the respective private user identification is generated.

7. (Previously Presented) The apparatus according to claim 1, 
wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to:
count the private user identifications in order to obtain a number of the private user identifications;
prohibit, if the number of the private user identifications is larger than a threshold, the generating of the respective private user identification and/or the providing of the respective private user identification.

Claims 8-10 (Cancelled)

11. (Previously Presented) A method, comprising:
monitoring, for each of plural attempts of a web identity to register for an internet protocol multimedia service, if the respective attempt is received, wherein the web identity comprises at least one of a local part or a domain;
starting authentication for token issuance using the web identity;
generating, for each of the plural attempts if the respective attempt is received, a respective private user identification based on the web identity and a respective public user identification; and
providing the respective private user identification and the respective public user identification in response to the respective attempt.

12. (Previously Presented) The method according to claim 11, 
further comprising: 
generating a public user identification based on the web identity, and providing the public user identification in response to each of the plural attempts.

13. (Previously Presented) The method according to claim 11, 
further comprising: 
checking if the web identity is authenticated; inhibiting, if the web identity is not authenticated, the generating of the respective private user identification and/or the providing of the respective private user identification.

Claims 14-16 (Cancelled).

17. (Previously Presented) The method according to claim 11, 
further comprising:
counting the private user identifications in order to obtain a number of the private user identifications;
prohibiting, if the number of the private user identifications is larger than a threshold, the generating of the private user identifications and/or the providing of the private user identifications.

Claims 18-20 (Cancelled).

21. (Previously Presented) A computer program product embodied on a non- transitory computer-readable medium, said computer program product comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out the method according to claim 11.

22. (Cancelled).

23. (Previously Presented) The apparatus according to claim 1, 
wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus at least to generate, for each of the plural attempts if the respective attempt is received, a respective distinguishing identifier.

24. (Previously Presented) The method according to claim 11, 
further comprising generating, for each of the plural attempts if the respective attempt is received, a respective distinguishing identifier.


Allowable Subject Matter
Claims 1-7, 11-13, 17, 21, 23 and 24 are allowed.
The arts of record used as the basis for the previous rejection, U.S. Patent Application Publication 2011/0194459 A1 to Belinchon Vergara (“Vergara”), U.S. Patent Application Publication No. 2011/0124339 A1 to Alriksson et al. (“Alriksson”) and U.S. Patent Application Publication 2009/00932249 A1 to Zhu et al. (“Zhu”) does not expressly teach or render obvious the invention as recited in independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445